Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a gaming chair associated with a game machine, the gaming chair comprising: a seat; a backrest having a front surface and a rear surface, wherein the front surface faces a game machine; and a first display positioned on the rear surface of the backrest, the first display configured to: present first content on the first display at a first time, and present second content on the first display at a second time, wherein the second content is coordinated with a second display of the game machine, classified in g07f17/3216.
II. Claims 8-17, drawn to a system comprising: a first game machine of a plurality of game machines organized in a bank, the first game machine including a first main display; a second game machine of the plurality of game machines organized in the bank, the second game machine including second main display; an upper signage display; at least one of a filler display, an edge display, and an end cap display; and a first gaming chair associated with the first game machine, the first gaming chair including a chair display, wherein the chair display, the upper signage display and the at , classified in g07f17/3223.
III. Claims 18-20, drawn to a method comprising: receiving an instruction to present dynamic content; presenting the dynamic content along a track on a first cumulative display area, wherein at least two of a chair display, a secondary display, an upper signage display, a filler display, and an end cap display form the first cumulative display area; filtering the dynamic content as it passes through a distraction zone of the first cumulative display area; and presenting the dynamic content on a second cumulative display area according to a content flow path, classified in g07f17/3258.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as comprising “a first display positioned on the rear surface of the backrest, the first display configured to: present second content on the first display at a second time, wherein the 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as comprising “a first display positioned on the rear surface of the backrest, the first display configured to: present second content on the first display at a second time, wherein the second content is coordinated with a second display of the game machine” while subcombination III provides “presenting the dynamic content along a track on a first cumulative display area, wherein at least two of a chair display, a secondary display, an upper signage display, a filler display, and an end cap display form the first cumulative display area; filtering the dynamic content as it passes through a distraction zone of the first cumulative display area; and presenting the dynamic content on a second cumulative display area according to a content flow path”.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as comprising “a first game machine of a plurality of game machines organized in a bank, the first game machine including a first main display; a second game machine of the plurality of game machines organized in the bank, the second game machine including second main display; an upper signage display; at least one of a filler display, an edge display, and an end cap display; and a first gaming chair associated with the first game machine, the first gaming chair including a chair display, wherein the chair display, the upper signage display and the at least one of the filler display, the edge display, and the end cap display form a first cumulative display area, wherein the first cumulative display area is configured to: present first content at a first time, and present second content at a second time, wherein the second content is coordinated with a second cumulative .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715